Citation Nr: 0522117	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board remanded this claim in March 2004 to afford the 
veteran a Board hearing.  In May 2004, the veteran testified 
at a hearing at the RO before the undersigned.  A transcript 
of the hearing is associated with the claims file.

The Board notes during his May 2004 Board hearing, the 
veteran withdrew his claim for compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 2002) for hepatitis C that, he 
asserted, was due to a transfusion administered at a VA 
medical facility in 1984.  Therefore, the Board will confine 
its consideration to the issue as set forth on the decision 
title page.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
hepatitis C is related to the veteran's period of active 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in service, nor may it be 
presumed to have been incurred during the veteran's period of 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are negative for any treatment for 
hepatitis C.  The records are also silent for any treatment 
of sexually transmitted diseases or any evidence that the 
veteran used intravenous drugs during service.  When examined 
for release from active duty in September 1967, a serology 
test was non-reactive, and there was no report of a liver 
disorder or of the veteran having tattoos.

Post service, a VA hospitalization record dated in November 
and December 1984 reflects that the veteran had a history of 
intravenous drug use until shortly before admission.  It was 
noted that he also had a history of hepatitis, presumed 
hepatitis B, ten years earlier.  The veteran was treated for 
a left calf abscess with Staphylococcus aureus.  He was 
placed on intravenous antibiotics, and underwent irrigation 
and debridement procedure of his calf abscess, which did grow 
out staph aureus.  There was no record of a blood 
transfusion.

Private medical records from the F.N. Clinic, dated from 
April to October 2001, show the veteran was diagnosed with 
hepatitis B and C; hepatitis B was diagnosed in 1970.  He was 
noted to be an alcohol and drug user.

On the veteran's October 2001 original claim for VA 
disability benefits, he stated he contracted his hepatitis C 
either from casual drug use or a blood transfusion.  He said 
that he experimented with intravenous drug use in service and 
shared needles when he tried the drugs.

In February 2002, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records in his claims file.  It was 
noted that the veteran's duty in service was a radioman.  The 
veteran stated that his hepatitis C was diagnosed in 1996 
during a routine examination.  He had a history of hepatitis 
B in 1970.  The veteran had a blood transfusion in view of 
surgical procedure (abscess) on his left calf.  The veteran 
used needles for injection of heroin and cocaine starting in 
1966, and exchanged needles with other people.  The veteran 
also used the aspiration method, snorting heroin and cocaine 
through the nose, starting in 1970.  He stated that he had 
multiple sexual partners over the years including prostitute 
services.  He did not have tattoos or body piercing.  He did 
not have hemodialysis but had a history of alcoholism.  With 
respect to his hepatitis C, the veteran noted that he did not 
have any symptoms related to hepatitis at the present time.  
He did not have fatigue, malaise, anorexia, nausea, vomiting, 
or arthralgia.  The veteran denied any pain in the liver area 
or weight loss.

On examination, palpation of the liver was painless.  It was 
not enlarged and was soft on evaluation.  Both lower 
extremities were without edema.  There were no signs of skin 
degeneration or nail infection.  The conclusion was hepatitis 
C with no evidence of clinical manifestation of the disease.  
With respect to determination of the etiological factor of 
the hepatitis C, the VA examiner said that he was not able to 
show a specific single factor that could be selected as a 
source of the current hepatitis C.  The VA physician stated 
that the veteran had multifactorial situations that included 
use of needles for heroin and cocaine, snorting of heroin and 
cocaine, and multiple sexual partners.  According to the VA 
examiner, any of the factors may have been the source of the 
veteran's current hepatitis C.

In his June 2002 notice of disagreement, the veteran 
indicated that he was not addicted to drugs in service.  He 
said he was very young and pressured by his peers to 
experiment.  Therefore, he argued that his behavior should 
not be considered willful misconduct, and the risk factors 
should be considered service related.

According to a March 2003 memorandum to the RO from a VA 
physician, the veteran was treated for chronic hepatitis C in 
the Chronic Hepatitis C clinic.  It was noted that the 
veteran's current diagnosis was consistent with acquisition 
of infection 30 years ago, although it was not possible to 
precisely define the duration of infection.  The VA physician 
said that combat-related blood exposure and air gun 
immunizations were not documented in the risk factors 
elicited from the veteran in the VA clinic (referencing an 
November 2000 intake record), but were reported as part of 
his claim.  The VA physician said that both were regarded as 
posing a significant risk of exposure to hepatitis C.

According to the VA physician, the air gun immunizations, 
although not specifically documented to have caused 
transmission of hepatitis C, were implicated in transmission 
of hepatitis B, which was only 10 times more transmissible 
after a needle stick injury than hepatitis C.  Particularly 
if the gun heads were not changed after each use, and up to 
300 individuals were inoculated consecutively, and there was 
visible bleeding, it was highly plausible that percutaneous 
blood exposure to hepatitis C occurred.  This was based on an 
estimate of at least several percent for the prevalence of 
established hepatitis C infection among military inductees at 
the time.  Of note, the injection was into the skin.  That 
was all that was needed for transmission.  The VA physician 
said that the fact that the devices were removed from use in 
the military argues that they should be considered a risk 
factor for hepatitis C infection, "notwithstanding the 
absence of specific data."  The VA physician opined that it 
was impossible to specify which of his multiple exposures was 
the most probable source of the veteran's hepatitis C.  
Assuming the veteran's reporting was accurate, it was 
reasonably likely that he had significant exposure risk from 
both military immunizations and combat blood exposure.  If, 
as claimed, he did use only fresh needles for all intravenous 
drug injections, this risk factor would drop substantially on 
the probability list.

April 2003 VA outpatient records show the veteran was under 
treatment for his hepatitis C.

In a May 2003 addendum to the February 2002 VA examination, 
the examiner indicated that at the time of the examination, 
the veteran's medical records from November and December 1984 
were unavailable.  However, the examiner had an opportunity 
to review them and determined that there was no evidence that 
the veteran underwent a blood transfusion at that time.  He 
also contacted the Minneapolis VA Medical Center Blood Bank, 
which gave similar results.  Therefore, the correction was 
made on the veteran's examination report.

In a June 2003 written statement, the veteran indicated that 
he believed he was exposed to hepatitis C either from 
multiple sex partners or more likely from the multi-use air 
jet injector that was used on him when he entered service.

During his May 2004 hearing, the veteran clarified that he 
was withdrawing his claim for benefits under 1151 for 
hepatitis C.  Therefore, the only claim on appeal was that 
for service connection for hepatitis C.  The veteran 
indicated that he was diagnosed with hepatitis C in the mid 
1990s.  He had a diagnosis of hepatitis A or B prior to 
hepatitis C.  He was diagnosed at the F.N. Clinic in 
Minneapolis.  His doctor did not tell him how it originated.  
Thereafter, he went to the VA medical center and was put on 
an Interferon program.  As far as he knew, the program was 
successful.  The veteran entered service in the 1960s.  
Before that, he was never exposed to vaccinations by air 
guns.  They were used in boot camp.  He believed he received 
seven shots by air guns.  There were about fifty people in 
line.  The veteran never saw the needles replaced.  The air 
guns never made his arms bleed, but he had several shipmates 
in boot camp who split their arm open if they moved and there 
would be significant blood.  He saw four or five people that 
had that happen to them.  None of his doctors had indicated 
to the veteran that the air guns were the most likely cause 
of his hepatitis C.  They said it was a possibility.

II. Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a November 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim and the 
evidence needed to support the claim.  In addition, the 
veteran was advised, by virtue of a detailed June 2003 
statement of the case (SOC) and December 2003 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2003 SOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Moreover, the law provides that a veteran shall be 
granted service connection for certain specific disorders, 
including cirrhosis of the liver, although not otherwise 
established as incurred in service, if the such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran has contended that service connection should be 
granted for hepatitis C.  Although the evidence shows that 
the veteran currently has hepatitis C, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his liver was normal on 
separation from service and the first post service medical 
evidence of record of hepatitis C is from 2001, more than 34 
years after the veteran's separation from service, although 
he has indicated that the disorder was initially diagnosed in 
the mid-1990s, approximately 25 years after his release from 
active duty.  In fact, two VA physicians agree that the 
veteran had multiple risk factors for hepatitis C.  When 
examined by VA in February 2002, the examiner reported that 
he was unable to show "a single factor which can be selected 
as a source" of the veteran's currently diagnosed hepatitis 
C.  This examiner noted that the veteran had "multifactorial 
situations" including use of needles for heroin and cocaine, 
snorting of heroin and cocaine and multiple sexual partners 
and that "[a]ny of those factors may be the source of the 
veteran's current hepatitis C."  In short, no medical 
opinion or other medical evidence relating the veteran's 
hepatitis C to service or any incident of service has been 
presented.

As set forth above, the record shows that the veteran has 
numerous risk factors that could have led to his hepatitis C 
diagnosis.  Specifically, he has claimed at different times 
that he could have gotten it from intravenous drug use, 
multiple sex partners, combat-blood exposure, or air gun 
inoculations in service.

In support of his contentions that his hepatitis C is related 
to receiving inoculations from air gun injections in boot 
camp he points to the March 2003 memorandum from a VA 
physician who stated that air gun immunizations, "although 
to my knowledge not specifically documented to have caused 
transmission of hepatitis C" were implicated in transmitting 
hepatitis B.  This VA physician said that the military' s 
withdrawal of use of the air guns argues that they should be 
considered a risk factor for hepatitis C, "notwithstanding 
the absence of specific data."  Further, the physician 
stated that it was impossible to know which risk factor in 
fact led to the veteran's hepatitis C diagnosis and that if 
the veteran's stated history was correct, that he never 
shared needles when using them for drugs, then that risk 
factor decreased.  However, the veteran stated at other times 
that he did share needles with others throughout his years of 
addiction.  

Nevertheless, service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2004); see Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between one disorder 
and another is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by in-service events is insufficient to establish 
service connection); 

The Board notes that in the March 2003 memorandum, the VA 
physician noted the veteran's multiple possible exposures for 
hepatitis C and stated, "[a]ssuming his reporting is 
accurate" it was reasonably likely that the veteran had 
significant exposure risk from military immunizations and 
combat blood exposure.  However, this statement, in and of 
itself, amounts to no more than a recitation of the veteran's 
reported history, and does not constitute an informed opinion 
on the matter.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  There is no evidence as propounded by the VA 
physician that military activity caused the veteran to 
develop hepatitis C.  See Reonal; LeShore, supra

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
all the medical evidence, and is not compelled to accept any 
one physician's opinion. see Wilson v. Derwinsksi, 2 Vet. 
App. 614 (1992).  Although upon an initial review the March 
2003 VA physician's statement appears to support the 
appellant's claim, a close reading shows that it does not.  
His opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible that the 
veteran incurred hepatitis C from air gun immunization in 
service.  In fact, this physician actually stated that "[i]t 
is impossible to specify which of [the veteran's] multiple 
possible exposures is the most probable source" of the 
hepatitis C exposure.  The VA physician does not establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection, 
particularly when there is no positive evidence to support 
either incurrence or continuity of hepatitis C disability 
during service.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

More over, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992). In this case, more than 
25 years passed between appellant's discharge from active 
duty and his diagnosis of hepatitis C.  The Board finds this 
passage of years to be evidence against service connection.

Here, the veteran has variously argued that he was exposed to 
the hepatitis C virus in service through one of the following 
activities: multiple sexual partners, drug use, combat-blood 
exposure, and intramuscular inoculations via pneumatic "jet 
injector" devices.  The appellant is certainly capable of 
providing probative evidence of any symptomatology that he 
has experienced, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998). Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See 
also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). Here, 
the appellant has not submitted sufficient medical opinion 
evidence that supports his claim.  More over, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has hepatitis C related to service or any incident thereof. 
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hepatitis Cr must be denied.


ORDER

Service connection for hepatitis C is denied.




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


